Citation Nr: 0716118	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was first diagnosed with hypertension in 
1977, many years after active duty.

2.  The veteran was diagnosed with diabetes mellitus, in 
January 2002. 

3.  Hypertension is not etiologically related to service or 
to service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, may not be presumed to be incurred in service, and 
is not proximately due to or aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110, 1112, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA requires that upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO claim for 
benefits.  In the present case, the appellant received his 
VCAA notice letter in March 2004, and the original 
unfavorable RO decision that is the basis of this appeal was 
decided on May 22, 2004. 

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the VCAA notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In fact, the VCAA letter the RO sent the veteran 
in March 2004 clearly notified him of the type of evidence 
they still needed from him, and also provided him with a 
listing of evidence that had already been received in his 
appeal.  The letter further advised what evidence the VA was 
responsible for obtaining on his behalf and that a VA medical 
examination was being scheduled on his behalf.  He was 
further advised how he could help identify those records for 
VA in the possession of persons or non-Federal agencies 
holding them.  The letter explained that, on his behalf, VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
State or local governments, private doctors and hospitals, or 
current or former employers.  For the reasons and bases 
stated, the Board determines that the appellant was provided 
with notice in a form that enabled him to understand the 
process, the information that was needed, and who was 
responsible for obtaining that information.  The Board 
accordingly finds that appellant was provided with notice 
that fulfilled the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2006).

The VCAA also requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  In the present case, the 
veteran's available service medical records and post-service 
private treatment records have been obtained.  The veteran 
was asked to provide an authorization for VA to request 
medical records from his private physicians or, 
alternatively, to assist the VA in obtaining these records.  
Records were obtained from the Chinle Indian Health Clinic 
reflecting treatment for hypertension dating to 1976 and 
diabetes from 2002.  In addition, he was afforded a VA 
examination.  In short, the Board finds that the duty to 
notify and assist the veteran under the VCAA were satisfied, 
and the case is ready for appellate review.  

Service Connection

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as hypertension, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected. 38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As stated in Allen v. Brown, 7 Vet. App. 439 (1995):

Akin to a claim of 'secondary service connection,' when 
aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be 
compensated for the degree of disability over and above 
the degree of disability existing prior to the 
aggravation.

Initially, the Board has considered whether hypertension was 
incurred during service or is otherwise related to service.  
While the veteran did not allege that hypertension was 
incurred during service, the RO considered such in the 
decision on appeal.  As such, the Board has reviewed the 
record in order to determine if service connection for 
hypertension is warranted on a "direct basis."  Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991) (The Board must 
address all issues that are reasonably raised by the 
appellant and all applicable provisions of law and 
regulation.)

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has carefully reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
claim for service connection for hypertension on either a 
direct basis or as secondary to service-connected diabetes 
mellitus.  In this matter, the veteran's service medical 
records do not show complaints, treatment or diagnoses of 
hypertension.  Rather, during a physical examination in 
January 1968, the veteran's blood pressure reading was 
120/80, and upon discharge, in July 1969, his blood pressure 
reading was 124/80.  Furthermore, private treatment records 
do not document treatment for hypertension until May 1977, 
several years following discharge from service.  While the 
veteran is currently diagnosed with hypertension, there is no 
competent medical evidence linking such to the veteran's 
service.  Accordingly, service connection for hypertension, 
as directly due to service, is not warranted.  

In addition, hypertension was not shown in the first post-
service year.  Rather, private treatment records during this 
period show treatment for an injury to the right thigh and a 
sore throat.  Hence, service connection on a presumptive 
basis pursuant to 38 C.F.R. §§ 3.307, 3.309 is not warranted.  

With respect to the contention that diabetes mellitus caused 
or aggravates hypertension, the veteran was initially 
diagnosed with hypertension in 1977, and diabetes mellitus, 
type 2, was first diagnosed in 2002.  As stated in Wallin v. 
West, 11 Vet. App. 509, 512 (1998), "there must be evidence 
that the disability claimed is proximately due to or the 
result of his service connected disease."  Id.  Under the 
legal construction dictated above, 38 U.S.C.A.. § 1110 
provides for disability compensation only for a present 
disease, injury, or other physical or mental defect resulting 
from a personal injury suffered or disease contracted in line 
of duty for which service connection has been granted.  See 
Allen v. Brown, 7 Vet. App., at 445.  In this matter, there 
is no competent evidence, however, suggesting any 
relationship between service-connected diabetes mellitus and 
hypertension.  On the contrary, the VA medical examiner in 
May 18, 2004 opined:

[I]t is not as likely as not that the diabetes mellitus 
which occurred many years after the diagnosis of 
hypertension, caused the hypertension.  In addition, 
there is no evidence that the diabetes mellitus 
aggravated the hypertension, as the control that the 
veteran has had in terms of the blood pressure has not 
changed since 1976.  The veteran has no complications of 
hypertension such as coronary artery disease at the time 
of the exam.  

The veteran's contention that a relationship exists between 
diabetes mellitus and hypertension has been considered.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter.  While a layman such 
as the veteran can certainly testify about his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to a service-
connected disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, as the weight of the evidence is against the claim 
for service connection for hypertension, on either a direct 
basis, or as secondary to service-connected diabetes 
mellitus, the claim must be denied.  


ORDER

Service connection for hypertension is denied. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


